Fourth Court of Appeals
                                San Antonio, Texas
                                     August 23, 2019

                                   No. 04-19-00129-CV

             IN THE ESTATE OF JOSE ALFREDO MENDOZA, Deceased,

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. PR-16-041
                       Honorable Romero Molina, Judge Presiding


                                     ORDER

      The Appellee’s Motion for Leave to Amend Certificate of Compliance and to Exceed
Word County Limit is GRANTED.



                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court